                    Case 2:19-cv-01731-APG-BNW Document 26 Filed 05/05/20 Page 1 of 2



               1    DEVERIE J. CHRISTENSEN, ESQ.
                    Nevada Bar No. 6596
               2    JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
               3    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               4    Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
               5    Facsimile: (702) 921-2461
                    Email: deverie.christensen@jacksonlewis.com
               6    Email: joshua.sliker@jacksonlewis.com

               7    Attorney for Defendant Ramparts, LLC

               8                                  UNITED STATES DISTRICT COURT

               9                                         DISTRICT OF NEVADA

              10    BRYANT LECHUGA,                                        Case No. 2:19-cv-01731-APG-BNW

              11                    Plaintiff,

              12            vs.                                            STIPULATION AND ORDER TO STAY
                                                                               ACTION UNTIL MAY 22, 2020
              13    RAMPARTS, LLC, a Nevada Limited Liability
                    Company; DOES I-X; and ROE Business
              14    Entities I-X,                                                         (ECF No. 24)

              15                    Defendants.

              16
                            IT IS HEREBY STIPULATED by and between Plaintiff Bryan Lechuga (“Plaintiff”),
              17
                    through his counsel Kemp & Kemp, and Defendant Ramparts, LLC (“Defendant”), through its
              18
                    counsel Jackson Lewis P.C., that this action be stayed in its entirety for 60 days, until May 22,
              19
                    2020, with this Court’s approval. This Stipulation is submitted and based upon the following:
              20
                            1.      Due to the public health and safety issues caused by COVID-19, the Parties
              21
                    anticipate significant delays in the discovery process.      Defendant has temporarily ceased all
              22
                    business operations for health and safety reasons, and will continue to do so in accordance with the
              23
                    directive of Governor Steve Sisolak. During this time, the Parties will be unable to participate
              24
                    meaningfully in discovery.
              25
                            2.      Due to these circumstances, the Parties agree it is appropriate that this matter be
              26
                    stayed in its entirety for a period of 60 days, until May 22, 2020.
              27

              28
                                                                       1
JACKSON LEWIS P.C
   LAS VEGAS
                    Case 2:19-cv-01731-APG-BNW Document 26 Filed 05/05/20 Page 2 of 2



                1              3.          On or before May 29, 2020, the Parties will submit a Stipulation and Order to

                2   Amend the Scheduling Order (ECF No. 21) to establish new deadlines.

                3              4.          Should circumstances change such that a shorter or a longer stay is appropriate, the

                4   Parties will immediately and jointly notify the Court.

                5              5.          This request is made in good faith and not for the purpose of delay.

                6                 Dated this 23rd day of March, 2020.
                7
                    KEMP & KEMP                                                 JACKSON LEWIS P.C.
                8

                9   /s/ James P. Kemp                                           /s/ Joshua A. Sliker
                    James P. Kemp, Bar # 6375                                   Deverie J. Christensen, Bar # 6596
              10    7435 W. Azure Drive, Suite 110                              Joshua A. Sliker, Bar #12493
                    Las Vegas, NV 89130                                         300 S. 4th St., Suite 900
              11                                                                Las Vegas, NV 89101
                    Attorneys for Plaintiff
              12    Bryant Lechuga                                              Attorneys for Defendant
                                                                                Ramparts, LLC
              13

              14

              15                                                 ORDER

              16                                                 IT IS SO ORDERED:
              17

              18                                                 United
                                                                 UNITED States DistrictDISTRICT
                                                                           STATES       Court/Magistrate
                                                                                                 JUDGE   Judge
              19                                                 Dated: May 5, 2020.
                                                                 Dated: _________________________
              20

              21

              22

              23
                    4824-7170-8088, v. 1

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                                2
